Citation Nr: 1244289	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  12-30 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from June 1946 to April 1948.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied service connection for bilateral hearing loss and tinnitus.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  The Veteran's current bilateral hearing loss had its onset during active military service.  

3.  The Veteran's current tinnitus had its onset during active military service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, current bilateral hearing loss is related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).



2.  Resolving all reasonable doubt in the Veteran's favor, current tinnitus is related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.  


Factual Background and Analysis

The Veteran contends that he has current bilateral hearing loss and tinnitus related to in-service noise exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection can be granted for certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  



Service treatment records are negative for complaints regarding or treatment for hearing loss or tinnitus.  On separation examination in April 1948 hearing was 15/15 for whispered and spoken voice, bilaterally.  The examiner noted no ear disease or defects.  

While there is no evidence of hearing loss in service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.   See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service connection may be granted for tinnitus or other disability diagnosed after service upon a showing of a medical nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

The Veteran was afforded a VA audiology examination in December 2010.  He gave a history of in-service noise exposure to heavy equipment, with occupational noise exposure for 28 years at GM and recreational noise exposure from power tools.  He reported experiencing tinnitus since working with heavy equipment in service and described his tinnitus as constant.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
30
LEFT
20
20
40
60
70

The Veteran's speech recognition scores using the Maryland CNC Word List were 82 percent in the right ear and 76 percent in the left ear.  The diagnosis was high frequency sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of acoustic trauma in service.  In providing a rationale for this opinion, he stated that the 


Veteran was exposed to high risk noise in service while working on heavy equipment without hearing protection.  He stated that the status of his hearing was not determined by valid measures during service.  The examiner added that the Veteran had post-military noise exposure in his occupation with some additional noise from limited use of power tools recreationally.  He stated that the current audiogram revealed hearing loss with noise exposure being the primary factor and opined that the normal effects of aging had no doubt been a contributing factor.  He stated that, while it was impossible to eliminate the effects of his military service as being an initial basis for some high frequency hearing loss, 62 years of post military noise exposures with some further aggravation from aging had no doubt been the primary agents giving rise to his current hearing impairment.  As regards tinnitus, the examiner stated that "his claim of tinnitus was time locked to his military service but not related to a specific acoustic event."  He stated that the opinion presented for the claimed hearing loss followed the same line of reasoning for tinnitus and, in both instances, the Veteran's two years of military service compared with 62 years of post-military activities limited his claimed hearing loss and tinnitus being related to military acoustic trauma.  

The December 2010 audiometric testing results clearly establish bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  Additionally, the Veteran is competent to describe current tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds his report of current tinnitus to be credible.  Thus, the first element of each service connection claim is satisfied.  Hickson, 12 Vet. App. at 253.  The question remains, however, as to whether there exists a medical nexus between the Veteran's current bilateral hearing loss and/or tinnitus and service.

While the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Veteran is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Specifically, in his May 2010 claim for service connection, the Veteran reported that he did all types of construction work in service and had constant noise exposure on a daily basis 


without any ear protection.  His discharge certificate reflects that he was a builder fireman in the Navy.  In light of the foregoing, the Board accepts the Veteran's 
assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

Additionally, the Veteran has, as he is competent to do, described a continuity of symptomatology of hearing loss and tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, in his May 2010 claim for service connection, the Veteran reported that both his hearing loss and tinnitus began in 1947.  He added that his tinnitus began during service and continued to the present.  During the December 2010 VA examination he again stated that he had experienced tinnitus ever since working with heavy equipment in service.  In his October 2012 VA Form 9 (substantive appeal), the Veteran's representative stated that the Veteran asserted that he began noticing difficulty hearing in service and continued to experience symptoms of hearing loss since his discharge from service.  Also in October 2012, the Veteran again reiterated that his tinnitus began in service and continued to the present.  

The Board finds the aforementioned reports of a continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Board acknowledges that the April 1948 separation examination did not note hearing loss or tinnitus; however, the Board points out that audiometric testing was not performed (rather, only the whispered and spoken voice tests).  Additionally, there is no report of medical history at separation, and no indication that the Veteran specifically denied having tinnitus at that time.  The Board has also considered the fact that there are no post-service records of treatment for hearing loss or tinnitus.  Indeed, in his May 2010 claim for service connection, the Veteran himself stated that he had not yet been treated for either bilateral hearing loss or tinnitus.  Nevertheless, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).



Therefore, in light of the Veteran's in-service noise exposure, his current bilateral hearing loss disability for VA purposes, his current tinnitus, and his competent and credible reports of a continuity of symptomatology of hearing loss and tinnitus since service, the Board finds that the evidence weighs heavily in favor of the Veteran's claims.

The Board has carefully considered the December 2010 opinion of the VA examiner.  While the examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of military acoustic trauma, a careful reading of this opinion reflects that it does not necessarily preclude service connection.  In this regard, the examiner stated that it would be impossible to eliminate the effects of the Veteran's military service as an initial basis for some high frequency hearing loss and he indicated that his line of reasoning in rendering his etiological opinion regarding tinnitus was the same as that regarding hearing loss.  Importantly, in-service noise exposure need not be the only or the primary cause of the Veteran's current bilateral hearing loss and tinnitus.  While the examiner opined that the Veteran's two years of military service compared with 62 years of post-military activities limited his claims for hearing loss and tinnitus being related to military acoustic trauma, he did not completely rule out such a relationship.  The Board finds that the VA examiner's opinion does not contradict a conclusion that the Veteran's hearing loss and tinnitus are, at least in part, related to in-service noise exposure.    

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss and tinnitus had their onset in service, if not weighing more in favor of a finding that such disabilities began in service.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


